 Case 1:19-cv-05520-BMC Document 16 Filed 03/01/21 Page 1 of 4 PageID #: 492




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------   X
                                                               :
 ALEXANDER ARANOVSKY,                                          :   MEMORANDUM DECISION
                                                               :   AND ORDER
                                       Plaintiff,              :
                                                               :   19-cv-5520 (BMC)
                        - against -                            :
                                                               :
 COMMISSIONER OF SOCIAL SECURITY,                              :
                                                               :
                                       Defendant.              :
 -----------------------------------------------------------   X

COGAN, District Judge.

        Plaintiff seeks review of the decision of the Commissioner of Social Security, following a

hearing before an Administrative Law Judge, that he is not disabled as defined by the Social

Security Act for the purpose of receiving disability insurance benefits. The ALJ found that

plaintiff has severe impairments of obsessive-compulsive disorder, paranoid personality disorder,

anxiety disorder, and panic attacks. However, the ALJ also found that plaintiff has sufficient

residual functional capacity to perform a full range of work at all exertional levels with the

following limitations: plaintiff must be limited to performing simple, routine tasks in a low-stress

job requiring only occasional decision-making and judgment, only occasional changes in the

work setting, only occasional interaction with coworkers and supervisors, and no interaction with

the public.

        In this review proceeding, plaintiff asserts two closely related points of error. The first is

that the ALJ “made a faulty RFC analysis” and that a correct RFC analysis would require

additional limitations on plaintiff’s ability to work. The second is that because the vocational

expert at the hearing testified to the availability of jobs based only on the limitations
 Case 1:19-cv-05520-BMC Document 16 Filed 03/01/21 Page 2 of 4 PageID #: 493




hypothesized and later found by the ALJ, the vocational expert’s testimony did not consider

plaintiff’s true limitations.

        The phrasing of plaintiff’s first point of error – that “the ALJ made a faulty RFC

analysis” – raises the question of what standard of review plaintiff believes I should apply.

“Faulty” is not a term used in the Social Security Act, and it suggests that plaintiff is asking for

something more exacting than the deferential standard applicable to judicial review of

administrative findings. But plaintiff’s brief makes plain that he does recognize that the standard

of review is whether there is “substantial evidence” to support the ALJ’s conclusions.

        Once distilled, plaintiff’s argument is that although the ALJ professed to be giving “great

weight” to the opinion of plaintiff’s treating physician, Dr. Rajam Theventhiran, M.D., the ALJ

in fact did not. Specifically, plaintiff claims that the ALJ did not consider Dr. Theventhiran’s

opinion that plaintiff would have moderate to marked limitations completing a workday without

interruption due to his symptoms, performing at a consistent pace without unreasonably long or

frequent rest periods, and responding appropriately to workplace changes.

        The argument is without merit. The ALJ did not have to adopt verbatim the language of

the limitations that Dr. Theventhiran considered “moderate to marked.” The ALJ’s adoption of

specific conditions – limiting plaintiff to simple, routine tasks in a low-stress job that required

only occasional decision-making and judgment, only occasional changes in the work setting,

only occasional interaction with coworkers and supervisors, and no interaction with the public –

plainly sought to implement the moderate to marked limitations that Dr. Theventhiran found.

Stated otherwise, plaintiff would not be able to perform a “regular” job without those limitations,

and because Dr. Theventhiran saw moderate to marked limitations on plaintiff’s performing a

“regular” job, the ALJ had to, and did, consider that plaintiff had to have a job that recognized




                                                  2
 Case 1:19-cv-05520-BMC Document 16 Filed 03/01/21 Page 3 of 4 PageID #: 494




his limitations. There was nothing unreasonable in the ALJ’s conclusion that the way to address

plaintiff’s problems in completing a workday without interruption, performing at a consistent

pace, and adapting to workplace changes was to make sure that any job plaintiff had was routine

and low stress, requiring only occasional decisions and changes in the workplace, and limited

interaction with coworkers and none with the public. These conditions fully accommodated the

limitations contained in Dr. Theventhiran’s opinion. I therefore think the ALJ did, in fact, give

“great weight” to Dr. Theventhiran’s opinion.

       This is particularly true since the ALJ gave only “some weight” to the consulting

physicians’ opinions. For example, the consulting psychologist, Dr. Dana Jackson, Psy.D.,

opined that plaintiff had no limitations in maintaining concentration, attention, or a regular

schedule; that plaintiff could learn to perform complex tasks independently; and that plaintiff had

only a slightly diminished ability to relate to others. Similarly, the State agency psychiatric

consultant, Dr. M. Brandt, M.D., found that plaintiff was “anxious but otherwise with an intact

[mental status evaluation].” He further noted: “Recent [mental status evaluation] at the

[consulting examination] also show[ed] some restlessness but otherwise [was] essentially [within

normal limits]. . . . [Plaintiff] can sustain att[ention] & conc[entration] & he can adapt in the

work setting.” If the ALJ had adopted either or both of these opinions, he would have found

fewer or possibly no limitations on plaintiff’s ability to work.

       The second part of plaintiff’s argument is that the ALJ did not consider his impairments

in combination, as is required. The argument is also incorrect. The ALJ started his discussion

by stating, “In terms of [plaintiff’s] OCD, paranoid personality and anxiety disorders, and panic

attacks . . . .” The ALJ then reviewed all of the evidence for these conditions. In doing that, the

ALJ did not tie any particular symptom to plaintiff’s impairments. In fact, the symptomology for




                                                  3
 Case 1:19-cv-05520-BMC Document 16 Filed 03/01/21 Page 4 of 4 PageID #: 495




each of these conditions, as they specifically affect plaintiff, is sufficiently overlapping that I am

not sure the ALJ could have considered them separately had he wanted to. It is noteworthy that

in making this argument about failing to consider the combined impairments, plaintiff himself

does not identify the impairments, perhaps because simply listing them together shows their

symptomology is intertwined.

        Plaintiff’s second point of error regarding the inadequacy of the hypotheticals that the

ALJ put to the vocational expert is entirely derivative of and dependent on the first. Having

rejected the first, I reject the second point of error as well.

        Plaintiff’s motion for judgment on the pleadings [12] is denied, and the Commissioner’s

cross-motion for judgment on the pleadings [13] is granted.

SO ORDERED.                              Digitally signed by Brian M.
                                         Cogan
                                        ______________________________________
                                                      U.S.D.J.
Dated: Brooklyn, New York
       February 27, 2021




                                                    4
